Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 2/28/2020.  Claims 1-29 are currently pending within this application.

Claim Rejections – 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-10, 12-16, 19-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimura (US PGPub 2021/0092280) [hereafter Nishimura].

4.	As to claim 1, Nishimura discloses a method (operational method as shown in Figure 6) of performing contextual configuration of an imaging scanner (image capture apparatus 102 as shown in Figures 1-2), the method comprising: a) identifying, at the imaging scanner, an image of an object (images of scene 114 captured by imaging sensor 108) (Paragraphs 0017, 0018, 0076); b) providing the image to a trained neural network (neural network model 110) and the trained neural network classifying the object (Paragraphs 0017, 0018, 0026, 0031, 0049, 0077); c) determining configuration settings (imaging parameters) for the imaging scanner based on classification of the object (Paragraphs 0018, 0030, 0033, 0048, 0053, 0078); and d) configuring the imaging scanner to scan for an indicia (region of interest such as 310 and 502 in reacquired imaging information) using the configuration settings (Paragraphs 0018, 0033, 0053, 0056, 0060-0061, 0079).

5.	As to claim 2, Nishimura discloses the configuration settings comprise optical settings for the imaging scanner (Paragraphs 0030, 0048, 0082).

6.	As to claim 3, Nishimura discloses optical settings comprise illumination source, illumination brightness, exposure time, optical gain, indirect illumination source, direct illumination source, illumination color, and/or illumination source type (Paragraphs 0030, 0048, 0082).

7.	As to claim 4, Nishimura discloses the configuration settings comprise digital imaging settings for the imaging scanner (Paragraphs 0030, 0048, 0082).

8.	As to claim 5, Nishimura discloses digital imaging settings comprise digital gain (Paragraphs 0030, 0048, 0082).

9.	As to claim 6, Nishimura discloses the configuration settings comprise physical settings for the imaging scanner (Paragraphs 0030, 0048, 0082).

10.	As to claim 7, Nishimura discloses physical settings comprise focal distance, field of view, and/or focal plane position of an imaging sensor (Paragraphs 0030, 0048, 0082).

11.	As to claim 8, Nishimura discloses the trained neural network is a convolutional neural network (Paragraph 0024).

12.	As to claim 9, Nishimura discloses the trained neural network is trained to classify objects by object type, scanning surface of the object, reflectivity of the object, and/or type of indicia on object (Paragraphs 0026, 0029, 0031, 0049).

13.	As to claim 10, Nishimura discloses the image is a captured image of the object, captured by the imaging scanner (Paragraphs 0017-0018, 0048, 0076).

14.	As to claim 12, Nishimura discloses determining the configuration settings for the imaging scanner based on the classification of the object comprises selecting from a plurality of configuration settings stored on the imaging scanner (Paragraphs 0030, 0048, 0078, 0082).

15.	As to claim 13, Nishimura discloses the trained neural network classifying the object comprises the trained neural network providing a plurality of classifications of the object, the method further comprising: identifying a highest priority classification from the plurality of classifications; assigning the object the highest priority classifications; and determining the configuration settings for the imaging scanner based on the highest priority classification (Paragraphs 0013-0014, 0026, 0031-0034, 0049, 0051-0057).

16.	As to claims 14-16, 19-27, and 29, the Nishimura reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-10 and 12-13.

Claim Rejections – 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 11, 17, and 28 are rejected under 35 U.S.C 103 as being unpatentable over Nishimura (US PGPub 2021/0092280) [hereafter Nishimura] in view of Li (US PGPub 2015/0144693) [hereafter Li].

19.	As to claim 11, it is noted that Nishimura fails to particularly disclose the image is a lower resolution rendition of a captured image of the object.
	On the other hand, Li discloses the image is a lower resolution rendition of a captured image of the object (Paragraphs 0041, 0043-0044, 0051, 0066, 0074).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include making the image a lower resolution rendition of a captured image of the object as taught by Li with the method and scanner of Nishimura because the cited prior art are directed towards optical scanners that use neural networks to detect regions of interest and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of reducing image noise and making it easier to detect features of interest in the image (Li Paragraph 0044).

20.	As to claim 17, Li discloses the imaging scanner is a barcode reader (Paragraphs 0022, 0024, 0027, 0041).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include making the imaging scanner is a barcode reader as taught by Li with the method and scanner of Nishimura because the cited prior art are directed towards optical scanners that use neural networks to detect regions of interest and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of applying the operations disclosed within Nishimura to an optical code scanner optimized for identifying and reading two dimensional optical codes (Li Paragraph 0002).

21.	As to claim 28, the combination of the Nishimura and Li references discloses all claimed subject matter as explained above with respect to the comments/citations of claim 11.

22.	Claim 18 is rejected under 35 U.S.C 103 as being unpatentable over Nishimura (US PGPub 2021/0092280) [hereafter Nishimura] in view of Miyatani (US PGPub 2016/0155235) [hereafter Miya].

23.	As to claim 18, it is noted that Nishimura fails to particularly disclose the imaging scanner is a machine vision system.
	On the other hand, Miya discloses the imaging scanner (as shown in Figures 1 and 14) is a machine vision system (Paragraphs 0039, 0049, 0225-0228).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include employing the imaging scanner as a machine vision system as taught by Miya with the method and scanner of Nishimura because the cited prior art are directed towards optical scanners that use neural networks to detect regions of interest and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of applying the operations disclosed within Nishimura to an machine vision system optimized for identifying and interacting with target objects (Miya Paragraphs 0004, 0229).

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664